DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first calculator”, “second calculator”, “third calculator”, and “fourth calculator” in claim 1; “calculator” in claim 13; and “motor torque control apparatus” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically: all “calculators” and the “motor torque control apparatus” are interpreted as “hardware or software and combinations thereof” ([0033], [0064], Fig. 4).


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows (this amendment corrects a minor informality and is not intended to change the scope of the claim):
Claim 1, line 17: “a maximum difference value” is amended as “[[a]] the maximum difference value” to properly refer to the maximum difference value introduced in lines 7-8. 

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
US 2015/0263657 A1, to Park et al. and US 2014/0107877 A1, to Bang disclose the practice of calculating an anti-jerk torque based on a difference between motor speed and modeled motor speed and controlling the motor speed during lift-foot-up shifting using the calculated anti-jerk torque. Design of Model Predictive Controller for Anti-Jerk During Tip-in/out Process of Vehicles discloses a model predictive controller to improve anti-jerk control during tip-out. However, the claims are considered allowable for the subsequent steps of “determine whether the motor speed controlled using the anti-jerk torque is abnormal based on a maximum difference value between the motor speed and the model speed and the reduction in the motor 
US 2017/0072815 A1, to Cho, discloses adjusting anti-jerk torque to reduce the impact caused by shifting out of park on a slope. However, this would not be relevant to lift-foot-up shifting that considers motor speed error with respect to a model.
Anti-jerk controllers for automative appplications: A review includes a survey of anti-jerk controllers, but does not quality as prior art, and also does not disclose the details recited by the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329. The examiner can normally be reached Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/GENNA M MOTT/Primary Examiner, Art Unit 3662